Title: To James Madison from Giuseppe Ceracchi, [ca. 11 May] 1795
From: Ceracchi, Giuseppe
To: Madison, James


Sir[ca. 11 May 1795]
Bein upon my departure for Europe I take the Liberty to draw upon you the somme of 250. Dollars in favour of Mr George Meade, which you will be pluesed to pay, for the price of Your medallion in alabaster Originaly performed by me.
In another I shal explane the cause of my living so soon thi Country while with consideration I am Sir Yor. Most Obt Sert
Jos Ceracchi
I have kept the above bill & will be obliged to you to remit me the Amt. Yours respectfuly
Geo Meade
